 



Exhibit 10.02
 
March 31, 2008
 
Meg Whitman
 
Meg,
 
This letter confirms your appointment by the Board of Directors of eBay Inc.
(the “Board”) to the position of Special Advisor to the President and Chief
Executive Officer of eBay Inc. (“eBay” or the “Company”) effective upon your
resignation as President and Chief Executive Officer on March 31, 2008 (the
“Effective Date”). It is anticipated that your employment with eBay will
terminate on December 31, 2008.
 
You shall continue to serve as a member of the Board without additional
consideration. Your outstanding eBay stock options will continue to vest
pursuant to the terms of the Company’s stock plans so long as you remain a
member of the Board.
 
As of the Effective Date, your annual base salary will be $600,000, payable
bi-weekly in accordance with the Company’s normal payroll practices. You will
continue to be eligible to participate in the eBay Incentive Plan (“eIP”).
Payouts under the plan are based on individual achievement as well as Company
performance. Your target annual incentive bonus for eIP is 100% of your base
salary. The Company reserves the right to amend, change or cancel the plan at
its sole discretion.
 
Following your termination of employment, you will remain eligible to receive
the 2008 annual bonus under the eBay Incentive Plan provided the Compensation
Committee of the Board determines that the performance goals have been
satisfied. The bonus will be payable no later than March 15, 2009.
 
In addition, you will vest with respect to 100% of the performance-based
restricted stock units (“PBRSUs”) which would otherwise vest had you remained
employed through March 15, 2009. Additionally, you will receive the use of
office space and IT and secretarial services for a total of three years
following your termination of employment.
 
Very truly yours,
 
eBay Inc.
 
ACCEPTED:
 
/s/  Meg Whitman

Meg Whitman
 

Date

